FINAL REJECTION
This is in response to Applicant amendments filed on 12/23/2020 amending Claims 1-2, 4, and 12-17; canceling Claims 8-9;  and adding Claims 21-24. Claims 1-7, and 10-24, are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 16: Claim 16 recites the limitation “a volume of fire suppressant” while Claim 12 for which Claim 16 depends thereof recites “the fire suppressant”. It is not clear if the limitation recited in Claim 16 refers back to the limitation recited in Claim 12, yielding indefiniteness. To further advance prosecution the limitation recited in Claim 16 is interpreted as “a volume of the fire suppressant”, and thus referring back to the limitation recited in Claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht (US 20200240361) in view of Diaz (US 20110120075).

Regarding Claim 1: Schacht discloses a gas turbine engine (10; Fig. 1) comprising: an engine core (see Fig. 1) including a compressor (14, 15; Fig. 1), a combustor (16; Fig. 1) fluidly connected to the compressor (see Fig. 1), and a turbine (17, 19; Fig. 1)  fluidly connected to the combustor (see Fig.1), the engine core defining an axis (9; Fig.1); a core nacelle (100; Fig. 1) disposed radially outward of the engine core (see Fig. 1); a cavity (101; Fig. 1) disposed between an inner surface (see annotated figure 361’) of the core nacelle and an outer surface (see annotated figure 361’) of the engine core, the cavity including a vent (103; Figs. 2-3) disposed at an aft end (see annotated figure 361’); wherein at least one flap (115; Figs. 2-3) configured to be maintained in an unrestricted positon (Fig. 2) and in a restricted position (Fig. 3); and a powered actuator (113; Figs. 2-3, and 5-6, [0079] wherein the reservoir 106 are pressurized and provides hydrodynamics power to the actuator 113 ) configured to control the position of the at least one flap (Figs. 2-3).

However, Diaz teaches a gas turbine engine (10; Figs.1-2) comprising: a cavity (13; Figs. 1-2) disposed between an inner surface (see annotated figure 075’) of a core nacelle (15; Figs. 1-2) and an outer surface (see annotated figure 075’) of the engine core, the cavity including a vent (48; Figs. 1-2) disposed at an aft end (see Figs. 1-2); wherein the vent includes at least one flap (52; Figs. 1-2) configured to be maintained in an unrestricted positon (see Fig. 2) and in a restricted position (see Fig. 1); and an actuator (particularly 98 of 54; Figs. 1-2) configured to control the position of the at least one flap (see Figs. 1-2 and in particular [0030-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schacht to have in addition to the flap positioned through the inlet, a flap positioned through the vent, as taught by Diaz. Doing so would further increase the restriction, control of the flow of air through the cavity, and avoid fire to propagate through the vent.

    PNG
    media_image1.png
    684
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    739
    816
    media_image2.png
    Greyscale

Regarding Claim 2: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses the flap being a normally unrestricted flap (see [0075-80] and Fig. 3 wherein 113 under the action of the agent closes the vent and thus is open without the action of the agent).

Regarding Claim 3: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses a controller (112; Figs. 2-3) configured to apply 


Regarding Claim 7: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses wherein the flap is pivoted radially inward in the restricted position, relative to the unrestricted position (see Figs. 2-3 how the panel 115 rotates inwardly from the open/unrestricted to closed/restricted positions).


Regarding Claim 10: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses the cavity includes a fore inlet (102, Fig. 2) configured to receive air from a fan stream (B, Fig. 2), and defines a flowpath (see arrow arrows in Fig. 2) from the fore inlet to the vent.


Claims 12, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht (US 20200240361) in view of Diaz (US 20110120075) as evidenced by De Pau (US 2020/0095879).

Regarding Claim 12: Schacht discloses a method for suppressing an engine fire (the ventilation and extinguishing device discloses the method of operation) in a gas turbine engine (10; Fig. 1) comprising: initiating a fire suppression action (see Abstract) by releasing a fire 

Schatch is silent regarding the vent being an aft vent.
However, Diaz teaches a gas turbine engine (10; Figs.1-2) comprising: a cavity (13; Figs. 1-2) disposed between an inner surface (see annotated figure 075’) of a core nacelle (15; Figs. 1-2) and an outer surface (see annotated figure 075’) of the engine core, the cavity including a vent (48; Figs. 1-2) disposed at an aft end (see Figs. 1-2); wherein the vent includes at least one flap (52; Figs. 1-2) configured to be maintained in an unrestricted positon (see Fig. 2) and in a restricted position (see Fig. 1); and an actuator (particularly 98 of 54; Figs. 1-2) configured to control the position of the at least one flap (see Figs. 1-2 and in particular [0030-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schacht to have in addition to the flap positioned through the inlet, a flap positioned through the vent and thus restricted the aft vent, as taught by Diaz. Doing so would further increase the restriction, control of the flow of air through the cavity, and avoid fire to propagate through the vent.

Regarding Claim 15: Schacht in view of Diaz teaches all the limitations of Claim 12, as stated above, and Schacht further discloses restricting the aft vent of the gas turbine engine 

Regarding Claim 16: Schacht in view of Diaz teaches all the limitations of Claim 12, as stated above, and Schacht further discloses the at least one flap restricts airflow out of the core cavity (see [0091] disclosing limiting fresh air flow), thereby decreasing a volume of fire suppressant required to lower a concentration of oxygen (see [0091] wherein fresh air is restricted and thus concentration of oxygen is reduced) in the engine core cavity below an auto ignition level (in order to extinguish a fire the concentration of oxygen should be reduced below auto ignition level).

Regarding Claim 17: Schacht discloses a gas turbine engine (10; Fig. 1) comprising: 
an engine core (see Fig. 1) defining an axis (9; Fig. 1) and including a static structure (see annotated figure 361’) surrounding a compressor (14-15; Fig. 1), a combustor (16; Fig. 1), and a turbine (17 and 19; Fig. 1), the static structure at least partially defining a core cavity (101; Fig. 1) including a fore inlet (102; Fig. 2)configured to intercept airflow from a fan stream (B; Fig. 2) and including an aft vent (103; Fig. 2) configured to vent gas from the core cavity (see arrows in Fig. 2)a a controller (112; Figs. 2-3)) configured to cause the at least one flap to transition to the restricted position in response to a fire suppression instruction (see [0075-80] and Fig. 3 wherein 112 release the extinguishing agent that actuates 113 and closes the vent).
Schatch is silent having the at least one flap positioned through the aft vent.
However, Diaz teaches a gas turbine engine (10; Figs.1-2) comprising: a cavity (13; Figs. 1-2) disposed between an inner surface (see annotated figure 075’) of a core nacelle (15; Figs. 1-2) and an outer surface (see annotated figure 075’) of the engine core, the cavity including a vent (48; Figs. 1-2) disposed at an aft end (see Figs. 1-2); wherein the vent includes at least one flap (52; Figs. 1-2) configured to be maintained in an unrestricted positon (see Fig. 2) and in a restricted position (see Fig. 1); and an actuator (particularly 98 of 54; Figs. 1-2) configured to control the position of the at least one flap (see Figs. 1-2 and in particular [0030-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schacht to have in addition to the flap positioned through the inlet, a flap positioned through the vent, as taught by Diaz. Doing so would further increase the restriction, control of the flow of air through the cavity, and avoid fire to propagate through the vent.

Regarding Claim 19: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses the at least one flap is a normally unrestricted flap (see Fig. 2)

Regarding Claim 21: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above, and Schacht further discloses the restricted position allows airflow through the vent .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht (US 20200240361) in view of Diaz (US 20110120075) and further in view of Helfrich (US 3,990,530).


Regarding Claim 11: Schacht in view of Diaz teaches all the limitations of Claim 1, as stated above but is silent regarding the at least one flap being a plurality of flaps distributed circumferentially about the vent.
However, Helfrich teaches a ventilation system (system displayed in Figs. 2 and 5) of a cavity (volume inward from 50; Fig. 5) having a fore inlet (inlet from which A is coming from; Fig. 5) and an plurality of aft outlets (outlet for flow path G; fig. 5) and a plurality of  flaps (48; Figs. 2 and 5) articulable between a restricted position (Figs. 2 and 5) and an unrestricted position (Figs.2 and 5), wherein  flap is a plurality of flaps distributed circumferentially about the vent (see Figs. 2-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap articulation of Schacht to have a plurality of flaps distributed circumferentially about the vent, as taught by Helfrich. Doing so would enable to have more outlets and thus better air flow as well as to redundancy and thus increase robustness in the system.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht (US 20200240361) in view of Diaz (US 20110120075) as evidenced by De Pau (US 2020/0095879) and further in view of Helfrich (US 3,990,530).

Regarding Claim 20: Schacht in view of Diaz teaches all the limitations of Claim 17, as stated above but is silent regarding the at least one flap being a plurality of flaps distributed circumferentially about the vent.
However, Helfrich teaches a ventilation system (system displayed in Figs. 2 and 5) of a cavity (volume inward from 50; Fig. 5) having a fore inlet (inlet from which A is coming from; Fig. 5) and an plurality of aft outlets (outlet for flow path G; fig. 5) and a plurality of  flaps (48; Figs. 2 and 5) articulable between a restricted position (Figs. 2 and 5) and an unrestricted position (Figs.2 and 5), wherein  flap is a plurality of flaps distributed circumferentially about the vent (see Figs. 2-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap articulation of Schacht to have a plurality of flaps distributed circumferentially about the vent, as taught by Helfrich. Doing so would enable to have more outlets and thus better air flow as well as to redundancy and thus increase robustness in the system.




Allowable subject matter

Regarding Claims 4-6, 13-14, 18, and 22-24: Claims 4-6, 13-14, 18, and 22-24 would be allowable if rewritten to overcome the above mentioned objection and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant’s arguments filed 12/23/2020 have been considered but are moot for the following reasons. 
Applicant’s representative asserts that modifying Schacht in view of Diaz is improper as the actuator in Diaz is a passive actuator and integral of the teaching of Diaz and one of skill in the art would not have found it obvious to isolate the flap structure of Diaz from the remaining structure.
However, as articulated in the previous and present Office Action Schacht is modified to add a flap and an actuator on the aft opening, the flap and the actuator added is similar to the flap and actuator disclosed in Schacht which is positioned on the forward opening. The teaching of Diaz simply shows that it is well known to position the flap on the aft opening. Duplicating the flap and actuator on the forward opening to position it on the aft opening, as taught by Diaz, would further increase the restriction, control of the flow of air through the cavity, and avoid fire to propagate through the vent.

 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 /STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741